DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 7/01/2021. Claims 1-14 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2018/0199398, to Dao et al. (“Dao”), which was applicant-cited.
U.S. Patent Application Publication No. 2020/0120570, to Youn et al. (“Youn”), which is newly cited in this Action.
Samsung, “Intra-RAT: Xn based handover procedures”, SA WG2 Meeting #118Bis, S2-170352, January 2017 (hereinafter “document S2-170352”), which was applicant-cited in the information disclosure statement filed 8/27/2021 in the non-patent literature section cite 4. See the note below regarding the prior art date.
3GPP TS 23.501, 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; System Architecture for the 5G System; Stage 2; Rel. 15, V0.1.1, Jan. 2017, section 6.3.3 (hereinafter “TS 23.501”), which was applicant-cited in the information disclosure statement filed 5/11/2022 in the non-patent literature section cite 1 and a copy of which is included in the file wrapper of parent U.S. patent application no. 15/861,328.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(2) – Claims 6-11, 13, and 14 are anticipated by Dao.
35 U.S.C. § 103 – Claim 12 is obvious over Dao in view of TS 23.501.
35 U.S.C. § 103 – Claims 1-4 are obvious over document S2-170352 in view of Youn.
35 U.S.C. § 103 – Claim 5 is obvious over document S2-170352 in view of Youn, and in further view of TS 23.501.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 7/21/2021 are accepted.

Information Disclosure Statement
The information disclosure statements (“IDSs”) submitted on 8/27/2021, 1/14/2022, 3/31/2022, and 5/11/2022 are in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and have been considered by the examiner.
Cite 4 of the non-patent literature in the IDS filed 8/27/20201 contains what is believed to be a typographical error in the document listing the meeting date as 16-20 January 2016. Looking at the public data for this meeting, the actual meeting dates were 16-20 January 2017 and the document was uploaded to the 3GPP servers on 10 January 2017 (see the screenshot below). Thus, as noted below, for prior art purposes, the document at cite 4 (i.e., document S2-170352) will be considered prior art under 35 U.S.C. § 102(a)(1) as of 10 January 2017.
Screenshot showing upload date for document S2-170352.

    PNG
    media_image1.png
    281
    906
    media_image1.png
    Greyscale

https://www.3gpp.org/ftp/tsg_sa/WG2_Arch/TSGS2_118BIS_Spokane/Docs/?sortby=namerev

Effective Filing Date of the Claimed Invention
The effective filing date of a claimed invention is “the earliest of: (1) the actual filing date of the patent or the application for the patent containing the claimed invention; or (2) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority or the benefit of an earlier filing date under 35 U.S.C. 119, 120, 121, 365, or 386. See 35 U.S.C. 100(i)(1).” MPEP § 2152.01. However, any claim to an earlier patent application must still satisfy 35 U.S.C. 112(a) (pre-AIA , section 112, first paragraph). MPEP § 706.02.VI.
The following are the effective filing dates of the pending claims in the instant application:
Claims 1-5 have an effective filing date of February 7, 2017, which corresponds to the filing date of U.S. provisional application number 62/455,638 to which the instant application claims a benefit. Independent claim 1, from which claims 2-5 depend, is directed to a “method performed by a session management function (SMF) entity” that includes the step of “receiving a first message from an access and mobility management function (AMF) entity”. U.S. provisional application ‘638 is the earliest instance that describes separate SMF and AMF entities. Thus, claims 1-5 have an effective filing date of February 7, 2017.
Claims 6-14 have an effective filing date of January 3, 2018, which is the filing date of the U.S. non-provisional patent application to which the instant application claims a benefit. 
Independent claims 6 and 13 each recite that an AMF transmits messages to “a plurality of [SMFs]”. Each of the U.S. provisional patent applications to which the instant application claims a benefit only recite a single SMF receiving messages from an AMF. Thus, the non-provisional parent application filed January 3, 2018 is the earliest instance of this feature being adequately described.
Independent claims 8 and 13 are directed to an “[SMF] entity in a communication system” and an “[AMF] entity in a communication system”, respectively. The “SMF” and “AMF” of claims 8 and 13 each comprise a respective “transceiver” and “processor” configured to perform various functions. While the U.S. provisional applications to which the instant application claims a benefit describe the claimed functions of the “SMF” and “AMF” (notwithstanding the comment in II.(1) above, they do not recite the physical structures (e.g., the “transceiver” and “processor”) that implement these functions. As a result, the non-provisional parent application filed January 3, 2018 is the earliest instance of these features being adequately described.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dao1.

Regarding claim 8, Dao teaches:
A session management function (SMF) entity in a communication system (Dao, Fig. 1 shows a general “computing system 100 that may be used for implementing devices and methods” described in Dao, such as the SMF, see Fig. 2B, SMF 220, ¶¶ 104, 112), the SMF comprising: 
a transceiver (Dao, Fig. 1, at least network interfaces 120 act as transceivers, see ¶ 108) configured to receive a first message from an access and mobility management function (AMF) entity (Dao, Fig. 56, step 5310, message N11 is received from the AMF 218, ¶ 331); and 
a processor (Dao, Fig. 1, at least the CPU 104 is a processor, see ¶¶ 104-105) configured to 
determine whether a source user plane function (UPF) entity continues to serve a user equipment (UE) based on the first message (Dao, ¶ 332, “each of these SMFs 220 determines whether the existing UPF 212 can continue to serve the UE 202”), and
selecting a target UPF entity, in case that the source UPF entity does not continue to serve the UE (Dao, Fig. 56, step 5606, ¶¶ 332-333), 
wherein the transceiver is configured to transmit, to the target UPF entity, a second message including at least one of tunnel information associated with an uplink or tunnel information associated with a downlink (Dao, Fig. 56, step 5608, ¶ 5608), 
wherein the processor is configured to start a timer associated with the source UPF entity (Dao, ¶ 333, “The SMF 220 may start a timer, to be used in step (5622) below.”), and 
wherein the transceiver is configured to transmit, to the source UPF entity, a third message including a release cause associated with the source UPF entity, in case that the timer is expired (Dao, Fig. 56, step 5622, ¶¶ 333, 334).

Regarding claim 9, which depends from claim 8, Dao further teaches “the transceiver is configured to receive, from the target UPF entity, a fourth message as a response to the second message,” as recited in the claim. Dao, Fig. 56, step 5610, ¶ 333.

Regarding claim 10, which depends from claim 9, Dao further teaches “the transceiver is configured to: transmit, to a UPF entity having a protocol data unit (PDU) session anchor function, a fifth message, and receive, from the UPF entity having the PDU session anchor function, a sixth message as a response to the fifth message,” as recited in the claim. Dao, Fig. 56, steps 5612, 5614 are the claimed fifth and sixth messages, respectively, see also ¶ 333.

Regarding claim 11, which depends from claim 10, Dao further teaches “the transceiver is configured to transmit, to the AMF entity, the sixth message as a response to the first message,” as recited in the claim. Dao, Fig. 56, step 5618, ¶¶ 333-334, where the N11 message at 5618 is in response to receiving the N4 message at 5614 and is the same as shown in Figure 5 of Applicant’s figures, which is considered to correspond to the claimed invention.

Regarding claim 13, Dao teaches:
An access and mobility management function (AMF) entity in a communication system (Dao, Fig. 1 shows a general “computing system 100 that may be used for implementing devices and methods” described in Dao, such as the AMF, see Fig. 2B, AMF 218, ¶¶ 104, 112), the AMF comprising: 
a transceiver (Dao, Fig. 1, at least network interfaces 120 act as transceivers, see ¶ 108) configured to 
receive, from a target access network (AN), a first message to inform that a user equipment (UE) has moved to a target cell associated with the target AN (Dao, Fig. 56, step 5308, ¶¶ 303-304, where each “(R)AN” is associated with a cell, see ¶¶ 268, 282), 
transmit, to a plurality of session management functions (SMFs), a plurality of second messages based on the first message, each of the plurality of second messages being associated with each of the plurality of SMFs respectively (Dao, Fig. 56, step 5310, ¶¶ 304), 
receive, from the plurality of SMFs, a plurality of third messages, each of the plurality of third messages being associated with each of the plurality of SMFs respectively, the each of the plurality of third messages including at least one tunnel information respectively (Dao, Fig. 56, step 5618, ¶ 334); and 
a processor (Dao, Fig. 1, at least the CPU 104 is a processor, see ¶¶ 104-105) configured to aggregate at least one tunnel information included in the each of the plurality of third messages (Dao, ¶ 334, “the AMF 218 may aggregate the received CN tunnel information from these responses” from the SMFs 220), 
wherein the transceiver is configured to transmit, to the target AN, a fourth message including the aggregated at least one tunnel information (Dao, Fig. 56, step 5322, ¶ 334).

Regarding claim 6, there is recited a “method performed by an access and mobility function (AMF) entity in a communication system” with steps that are virtually identical to the functions performed by the “AMF entity” of claim 13. As a result, claim 6 is rejected under section 102(a)(2) as anticipated over Dao for the same reasons as presented above in the rejection of claim 13.

Regarding claims 7 and 14, which depend from claims 6 and 13, respectively, Dao further teaches “the first message includes at least one session to be switched and the at least one session is associated with the UE,” as recited in both claims. Dao, ¶¶ 303-304, at least one session associated with the UE is to be switched.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over document S2-1703522 in view of Youn3.

Regarding claim 1, document S2-170352 teaches:
A method performed by a session management function (SMF) entity in a communication system (Document S2-170352, p. 3, Fig. 4.8.2-1), the method comprising: 
receiving a first message … (Document S2-170352, p. 3, Fig. 4.8.2-1, step 1 an N2 Path Switch Request is received at the AMF/SMF, see also comment 1);
determining whether a source user plane function (UPF) entity continues to serve a user equipment (UE) based on the first message (Document S2-170352, p. 3, comment 2);
selecting a target UPF entity, in case that the source UPF entity does not continue to serve the UE (Document S2-170352, p. 3, comment 2);
transmitting, to the target UPF entity, a second message including at least one of tunnel information associated with an uplink or tunnel information associated with a downlink (Document S2-170352, p. 3, Fig. 4.8.2-1, step 2 an N4 Session Establishment Request is sent, see also comments 2, 4); 
starting a timer associated with the source UPF entity (Document S2-170352, p. 3, comment 4); and 
transmitting, to the second UPF entity, a third message including a release cause associated with the source UPF entity, in case that the timer is expired (Document S2-170352, p. 3, Fig. 4.8.2-1, step 7 an N4 Session Termination Request is sent to the source (i.e., second) UPF, see also comment 7).

S2-170352 does not teach that the first message is received at the SMF from “an access and mobility management function (AMF),” as recited in claim 1. Youn teaches that the AMF and SMF may be different entities, and that the AMF may send a similar message as a path switch request to the SMF. See Youn, Fig. 25, steps 2, 3, a Forward Relation Request and HO Indication are both transmitted from AMFs to SMFs, see also ¶¶ 489-493. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have separate AMF and SMF entities, as in Youn, with the method shown in document S2-170352 because the AMF and SMF have different functions in standardized next generation systems, and thus, would be expected to be separate and well within the understanding of one of ordinary skill in the art to implement separately. See Youn, ¶¶ 91-96, 267.

Regarding claim 2, which depends from claim 1, document S2-170352 further teaches “receiving, from the target UPF entity, a fourth message as a response to the second message,” as recited in the claim. Document S2-170352, Fig. 4.8.2-1, step 4 an N4 Session Establishment Response is sent, see also comment 4.

Regarding claim 3, which depends from claim 2, document S2-170352 further teaches “transmitting, to a UPF entity having a protocol data unit (PDU) session anchor function, a fifth message; and receiving, from the UPF entity having the PDU session anchor function, a sixth message as a response to the fifth message,” as recited in the claim. Document S2-170352, Fig. 4.8.2-1, step 3, see also comment 3, where the N4 Session Modification procedure necessarily requires messages to be exchanged between the Target UPF and UPF anchor.

Regarding claim 4, which depends from claim 3, document S2-170352 further teaches “transmitting, to the AMF entity, the sixth message as a response to the first message,” as recited in the claim. Document S2-170352, Fig. 4.8.2-1, step 4, see also comment 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over document S2-170352 in view of Youn, as applied to claim 1 above, and in further view of TS 23.501, all of which are in the same field of core network functions as the claimed invention.

Regarding claim 5, which depends from claim 1, while document S2-170352 further teaches “the target UPF is selected based on a UPF selection criteria,” see document S2-170352, p. 3, comment 2, there is not an explicit description that the selection criteria is as recited in claim 5. Even so, TS 23.501 explicitly teaches the selection criteria, in particular, “the selecting the target UPF is based on a UPF selection criteria, and the UPF selection criteria comprise at least one of: information on a dynamic load of at least one UPF; information on a relative static capacity of at least one UPF; information on a location of at least one UPF available at the SMF; information on capability of at least one UPF and functionality required for a particular UE session; information on a local operator policy; or information on deployment of at least one UPF,” as recited further in claim 5. TS 23.501, p. 56, § 6.3.3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the more specific list of criteria in TS 23.501 with the combination of documents S2-170352 and Youn so as to allow the system to select a UPF to “enable deployment of UPF with different capabilities.” See TS 23.501, p. 56, § 6.3.3.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of TS 23.501, both of which are in the same field of core network functions as the claimed invention.

Regarding claim 12, which depends from claim 8, Dao further teaches “the target UPF is selected based on a UPF selection criteria,” in particular the selection criteria is from TS 23.501, section 6.3.3. See Dao, ¶ 338. However, Dao does not explicitly list the selection criteria from TS 23.501. See id. Even so, TS 23.501 has combined with Dao to more explicitly teach the selection criteria, in particular, “the UPF selection criteria comprise at least one of: information on a dynamic load of at least one UPF; information on a relative static capacity of at least one UPF; information on a location of at least one UPF available at the SMF; information on capability of at least one UPF and functionality required for a particular UE session; information on a local operator policy; or information on deployment of at least one UPF,” as recited further in claim 12. TS 23.501, p. 56, § 6.3.3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the more specific list of criteria in TS 23.501 with the general statement in Dao so as to allow the system to select a UPF to “enable deployment of UPF with different capabilities.” See TS 23.501, p. 56, § 6.3.3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2019/0150219 also describes core network functionality involving an AMF and SMF.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dao is valid prior art under section 102(a)(2) because, as noted in the Effective Filing Date of the Claimed Invention section above, claims 6-11, 13, and 14 and  have an effective filing date of January 3, 2018, which is after the effectively filed date of Dao, which is Feb. 17, 2017 based on the teachings relied upon in the rejection.
        2 Document S2-170352 is valid prior art under 35 U.S.C. § 102(a)(1) because it was publicly available on Jan. 10, 2017, which is prior to the effective filing date of Feb. 7, 2017 for claims 1-5 as indicated in the Effective Filing Date of the Claimed Invention section above.
        3 Youn is valid prior art under 35 U.S.C. § 102(a)(2) because the sections relied on to reject the indicated limitations are properly supported in U.S. provisional application number 62/434,433 filed Dec. 15, 2016, to which Youn claims a benefit, and is prior to the effective filing date of Feb. 7, 2017 for claims 1-5 as indicated in the Effective Filing Date of the Claimed Invention section above.